IN THE SUPREME COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                              §
                                               §
         Plaintiff Below,                      §      No. 312, 2018
         Appellant,                            §
                                               §      Court Below: Superior Court
         v.                                    §      of the State of Delaware
                                               §
BAKR DILLARD,                                  §      No. 1710003809
                                               §
         Defendant Below,                      §
         Appellee.                             §

                                 Submitted: March 6, 2019
                                 Decided:   March 7, 2019

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices, constituting the Court en Banc.

                                         ORDER

         This 7th day of March 2019, we affirm the judgment of the Superior Court on

the basis of its opinion dated March 16, 20181 and its order denying the State’s

motion for reargument dated May 17, 2018.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice


1
    State v. Dillard, 2018 WL 1382394 (Del. Super. Ct. Mar. 16, 2018).
2
    State v. Dillard, 2018 WL 2264414 (Del. Super. Ct. May 17, 2018) (ORDER).